Citation Nr: 1146019	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-36 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for memory problems, to include as secondary to the service connected right maxillary sinusitis.

2.  Entitlement to service connection for sexual impairment, to include as secondary to the service connected right maxillary sinusitis.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).

4.  Entitlement to an increased evaluation for right maxillary sinusitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to May 2001.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in December 2008 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The RO granted a 30 percent evaluation for the service-connected sinusitis during the pendency of the veteran's appeal, in an August 2009 rating decision.  As this increased rating does not constitute a full grant of all benefits possible, and as the veteran has not withdrawn his claim, the issue concerning entitlement to an increased rating for right maxillary sinusitis remands pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is associated with the claims file.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  In this case, claims for service-connection for memory problems and for sexual impairment, to include as secondary to the service connected right maxillary sinusitis, and a claim of entitlement to TDIU, were denied in a May 2010 rating decision.  In his January 2011 testimony, the Veteran and his witness attested that the onset of memory impairment followed the surgery for his sinusitis.  In addition, the Veteran and his witness attested that sexual impairment has accompanied increasing symptoms of sinusitis, and that increased symptoms of sinusitis have impaired his employability.  Accordingly, these claims must be remanded so that the RO or AMC may issue a SOC as to the claims for service connection for memory problems and sexual impairment, to include as secondary to the service connected right maxillary sinusitis, and entitlement to TDIU.  These issues are addressed in the REMAND portion of the decision below.

The issues are recharacterized as described on the front page of this decision.  

Claims for service connection for a dental condition and for gastrointestinal disorder, including as secondary to the service-connected right maxillary sinusitis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The December 2008 VA examination is not adequate for the purposes of rating the Veteran's service-connected right maxillary sinusitis.  In particular, the examiner stated he did not have the claims file to review in conjunction with the examination.  This is of particular importance because the Veteran and his witness assert that his service-connected right maxillary sinusitis is productive of symptomatology that is not considered by the criteria, including (but not limited to) gastrointestinal problems, dental problems, memory and cognitive difficulties, and sexual impairment.  

The Veteran's service treatment records reveals an entry dated in November 1992 showing the Veteran underwent root planing in the maxillary right quadrant for periodontitis, after which he exhibited exquisite infraorbital tenderness to finger pressure.  He was noted to already have a history of sinus problems at that time.  In the results of a CT scan conducted in November 1999, the radiologist noted comparison with an April 1997 CT scan, observing interval septoplasty, removal of a large bony spur off the septum to the left, and an uncinectomy on the left.  The 1997 scan also showed evidence of an uncinectomy, that the radiologist noted was unchanged in 1999.  The impression, in pertinent part, was of status post septoplasty with left uncinatectomy and previously noted uncinatectomy on the right.  It was noted at the time that the Veteran had undergone treatment for sinusitis eight times in the last two years.  

Lack of review of these records raises the concern that the totality of the Veteran's condition was not understood or appropriately examined.  Of note is a March 2009 lay statement submitted by the Veteran's spouse, in which she references an in-service dental procedure that resulted in damage to the Veteran's sinuses, and the surgery to correct that damage.  The Veteran testified in January 2011 that he felt his memory problems had their onset at the time he underwent surgery for his sinuses.  It is conceded that neither the Veteran nor his spouse has the required medical expertise to make a medical finding relating the procedure and surgeries and his current symptoms, nor do they aver that they do.  Nevertheless, in the absence of review of the claims file, including the service treatment records, at the time of VA examination, the Board cannot determine that the VA examination addresses the concerns raised by the Veteran and his spouse.

Additionally, the examiner recommended additional testing, specifically, computed tomography (CT) scan, for further evaluation.  This was not done.  

Finally, evidence was added to the claims file subsequent to the VA examination.  Notably, lay statements from the Veteran's spouse and children were received in April 2009, attesting to their observations of the Veteran's symptoms and the frequency of these symptoms that accompany the Veteran's sinusitis.  In addition, the Veteran and his witness testified as to the nature and frequency of his symptoms before the undersigned Acting Veteran's Law Judge in January 2011.  The Board finds the Veteran's testimony to be credible.

Accordingly, a new VA examination should be provided to determine the nature and extent of the Veteran's right maxillary sinusitis.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, as above noted, the Veteran testified in January 2011 as to his ongoing symptoms of memory impairment and sexual impairment, which accompany his increasing symptoms of sinusitis, and the impact of his sinusitis on his employability.  His testimony is accepted as a timely notice of disagreement to the May 2010 rating decision which denied service-connection for memory problems and sexual impairment, to include as secondary to the service connected right maxillary sinusitis, and entitlement to TDIU.  Remand is required to allow the RO or AMC the opportunity to issue an SOC and to give the Veteran appropriate time to file a substantive appeal as to these issues.

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the evidence required to substantiate claims for secondary conditions.  A copy of the letter should be sent to the Veteran's representative. 

2.  The RO/AMC should ask the Veteran to identify any and all health care providers who treated him for his sinusitis and all conditions he feels associated with it.  Obtain all identified records that are not already of record.  In addition, ensure that all relevant VA treatment records are obtained, if any.  

Document all efforts to obtain identified records.  If the RO/AMC is unable to obtain any of the relevant records sought, it must notify the Veteran that it has been unable to obtain such records so that he may provide them himself.  

3.  The RO/AMC should fully develop all claims before it, including claims for conditions the Veteran feels are the result of, or part and parcel of, his service-connected right maxillary sinusitis.  

4.  Obtain current VA clinical records.

5.  The RO/AMC should schedule the Veteran for VA examination(s) to determine the nature and severity of his service connected right maxillary sinusitis.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report(s) should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Any and all sinus pathology and associated pathology must be diagnosed.

The examiner who evaluates the Veteran's should identify any and all pathology or impairment the associated with service-connected right maxillary sinusitis or residuals of medical and surgical treatment of sinusitis, and should describe the severity of such symptoms.  The description of the pathology, impairment, and severity should include discussion of the Veteran's statements and testimony as to the severity and manifestations of maxillary sinusitis and residuals of treatment of that disability.  

A complete rational must be provided for all opinions expressed.  If the examiner(s) are unable to offer any of the requested opinions, it is essential that the examiner(s) offer a rationale for the conclusion that opinions could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6.  The Veteran should be afforded examination as necessary to evaluate the claims for service connection for memory problems and sexual impairment.  The examiner(s) who conduct(s) evaluation of the Veteran's memory problems and sexual impairment should address the following:  

     Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed pathology or impairment 

      a)  had its onset during active service or presumptive period following active service; 

      b)  is the result of service-connected right maxillary sinusitis, or is aggravated by, service-connected right maxillary sinusitis; 

      c)  is the result of any other service-connected disability(ies), to include on the basis of aggravation of a nonservice-connected condition by a service-connected disability.

If a service-connected disability aggravates (i.e., permanently worsens) a disorder in another body system, i.e., gastrointestinal, dental, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

Each examination report should include discussion of the Veteran's lay statements and testimony as to symptoms he attributes to sinusitis or treatment of sinusitis.

A complete rational must be provided for all opinions expressed.  If the examiner(s) are unable to offer any of the requested opinions, it is essential that the examiner(s) offer a rationale for the conclusion that opinions could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

7.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

8.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claim for which substantive appeal has been perfected.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

10.  The RO or AMC should evaluate the evidence of record, and after undertaking any other development it deems necessary, issue a SOC to the Veteran and his representative regarding service connection for memory problems and sexual impairment, to include as secondary to the service connected right maxillary sinusitis, and entitlement to TDIU.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.  38 C.F.R. § 20.302(b) (2011).

11.  If a substantive appeal is filed, the RO or AMC should undertake any and all additional development which it deems to be necessary and readjudicate the Veteran's claims for service-connection for memory problems and sexual impairment, to include as secondary to the service connected right maxillary sinusitis, and entitlement to TDIU on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant should be provided a supplemental SOC (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



